Citation Nr: 0721738	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In October 2005, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.  In April 
2007, the veteran testified before the undersigned Veterans' 
Law Judge during a hearing at the RO.


FINDING OF FACT

A lumbar spine disorder was not present in service or 
manifested for many years thereafter, and is not otherwise 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a) (2006).

2.   A lumbar spine disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003, March 2006, and December 2006 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
December 2003, March 2006, and December 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003, prior to 
the adjudication of the matter in July 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 and December 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records,  VA 
treatment records, and a VA examination report dated in April 
2004.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the December 
2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The veteran alleges entitlement to service connection for a 
lumbar spine disorder.  He has recounted that during his 
period of service he sustained an injury to his lumbar spine 
when he was struck by a two and a half ton truck.  The Board 
notes that service connection is currently in effect for 
degenerative joint disease of the cervical and thoracic spine 
due to in juries sustained to his head and face during a 
November 1968 fork lift accident.  There is, however, no 
evidence of record that the veteran's current lumbar spine 
disorder manifested during active duty, nor is there any 
evidence that it manifested to a compensable degree within 
one year of separation from service in accordance with 38 
C.F.R. §§ 3.307 and 3.309 (2006).

Although the veteran's service medical records demonstrate 
that he sustained an injury to his cervical and thoracic 
spine in November 1968, there is no medical evidence of 
record of treatment, complaints, or a diagnosis of a lumbar 
spine disorder during the veteran's period of service.  
Additionally, the record is also silent as to a lumbar spine 
disorder for many years after the veteran's discharge from 
service.  The crucial link between the disease and service, 
whether shown by evidence of the disease during service, or 
evidence within the presumptive period, is not present.  
Based on the foregoing, it cannot be said that a lumbar spine 
disorder was present in active service or manifest to a 
compensable degree within the first post-service year. 

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In addition, service connection may also be 
granted for disability, which is causally related to or 
aggravated by any service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, the evidence fails to indicate that the 
veteran's current lumbar spine disorder is causally related 
to his active service or any incident therein.  In April 
2004, a VA examiner held that the veteran's lumbar spine 
disorder was not related to the veteran's period of service.  
He indicated that it may be a separate problem from the 
veteran's service-connected cervical and thoracic 
degenerative joint disease.  He noted that that the veteran's 
service medical records were silent as to indication of low 
back pain.  Additionally, the veteran did not experience 
daily pain in his lumbar spine, as he did in his cervical 
spine.  The examiner diagnosed the veteran as having chronic 
neck and upper thoracic back pain and chronic lumbar spine 
pain, presumed a chronic lumbar strain.  He opined that the 
veteran's chronic neck and upper thoracic back pain were more 
likely than not related to the veteran's period of service; 
however, that the record did not support that his lumbar 
spine disorder was related to service or to a service-
connected disorder. 

The Board acknowledges March 2006, November 2006, and April 
2007 statements from a VA treatment provider asserting that 
the veteran's degenerative disc disease with chronic pain 
syndrome, to include his lumbar spine, are related to prior 
military injuries; however, the examiner's conclusion was 
based upon the veteran's history.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

The Board has considered the testimony provided by the 
veteran asserting that his lumbar spine disorder is due to 
his period of service.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Thus, his contentions are not probative to the 
issue at hand.  The record contains absolutely no probative 
evidence supporting his theory of entitlement.

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a lumbar spine disorder.


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


